Citation Nr: 1316024	
Decision Date: 05/15/13    Archive Date: 05/29/13

DOCKET NO.  12-16 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include lumbar laminectomy and fusion (claimed as low, mid, and upper back). 

2.   Entitlement to service connection for a cervical spine disorder, to include cervical spine laminectomy and fusion, claimed as secondary to a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1956 to June 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision decided by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, and issued by the RO in Wichita, Kansas.  Jurisdiction of the Veteran's claims file remains with the Wichita RO.

The Board has reviewed the Veteran's electronic claims file in Virtual VA. Instead of paper, Virtual VA is a highly secured electronic repository is used to store and review every document involved in the claims process.  All documents in Virtual VA are duplicative of documents already in the paper file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

In this case, the Veteran argues that his lumbar spine disorder is related to a service injury in 1959, or alternatively, that his spina bifida occulta was aggravated by service.  The Veteran claims that his cervical spine disorder is either directly related to service or alternatively, caused or aggravated by his lumbar spine disorder.  See Veteran's June 2011 notice of disagreement.  

The Veteran's service treatment records reflect that his June 1956 enlistment examination revealed that his spine was normal upon clinical evaluation.  In December 1957, the Veteran was seen for complaints of low back pain.  A December 1958 record reflects that the Veteran had a backache and an X-ray taken at such time revealed spina bifida occulta.  In January 1959, his backache was no better and he was hospitalized.  His admitting diagnosis was myositis, acute, paravertebral musculature, organism undetermined.  Such was determined to have been in the line of duty.  

In March 1959, it was noted that when the Veteran worked in a supermarket in 1955, he had trouble with his back in the lower back area.  He once bent over and got pain in the low back and could not straighten up.  He had to be off work for several days and was seen by a chiropractor.  It was further observed that the Veteran had trouble on and off when he was overseas and, when he arrived in December, was hospitalized for five days.  Following a physical examination, the impression was chronic lumbosacral strain.  An August 1959 record reveals that the Veteran complained of chronic low backache.  Examination was normal.  It was noted that the Veteran's symptoms were not caused by spina bifida occulta.  The service physician explained that spina bifida occulta is a relatively nonsymptomatic congenital deformity.  

The Veteran's April 1960 separation examination revealed that his spine was normal upon clinical evaluation; however, upon report of medical history, he indicated that he had back trouble.  Specifically, he indicated that he had back trouble and painful joints since 1957. 

Post-service treatment records reflect treatment for the Veteran's lumbar and cervical spines.  Such further reveal that he underwent lumbar and cervical laminectomies and fusions.  

In order to determine whether the Veteran's current lumbar and cervical spine disorders are related to his military service, to include his in-service treatment for back complaints, he was afforded a VA examination in March 2011.

At such time, the examiner diagnosed lumbago and cervicalgia, and noted that the Veteran had chronic back and neck pain with an extensive surgical history, to include cervical and lumbar fusions.  The examiner opined that such were not caused or aggravated by, or the result of, spina bifida occulta or chronic lumbar strain of military service during 1956-1960.  In support of such opinion, she noted that the Veteran's first surgical intervention occurred in 1981, 21 years following military service.  The examiner also indicated that the Veteran's lumbago and cervicalgia were impacted by occupational history of laborer/line worker in a tire company, BF Goodrich, for 22 years, and occupation as a police officer for three years.  She concluded that both occupations are strenuous and impacted all discs with additional wear and tear, beyond the natural progression with age.   

The United States Court of Appeals for Veterans Claims has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons explained below, the Board finds that the March 2011 VA examiner's opinion is inadequate and a remand for an addendum opinion is necessary to decide the claims. 

As an initial matter, the Board notes that spina bifida occulta is a defect to the vertebrae of the spine.  Dorland's Illustrated Medical Dictionary at 1748 (32nd ed. 2012).  Moreover, in August 1959, the service physician indicated that spina bifida occulta is a congenital deformity.  VA's General Counsel has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  38 C.F.R. § 3.306.  However, congenital or developmental defects are not service connectable in their own right, although service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990).   

In this regard, the Board notes that the March 2011 VA examiner did not address whether there was an additional disability due to disease or injury superimposed upon spina bifida occulta during service.  Furthermore, the Veteran alleges that the examiner's opinion is based on inaccurate facts. 

Specifically, in his June 2012 Appeal Form 9, the Veteran clarified that his job as a laborer for 22 years was not strenuous and that to the contrary, most of the heavy work was done by hoists, forklifts, or other lifting equipment.  He also noted that his work as a police officer was not strenuous.  He clarified that he was not a "beat cop" and that the most strenuous thing he did was get in and out of a car.  He argues that these jobs were hardly impact work that would cause wear and tear beyond normal progression.  Given that the basis of the negative nexus opinion was, in part, that the Veteran had a strenuous, intervening work history, and the Veteran has now indicated that his intervening work was not strenuous, the Board finds that an addendum opinion is necessary.  The March 2011 VA examiner should be asked to review the June 2012 Veteran's statement and clarify the nexus opinion based on review of this additional information. 

Further, the March 2011 VA examination report indicates that the examiner did not review the Veteran's private treatment records, despite an indication that the claims file (which contains private treatment records) was reviewed.  On Remand, the examiner should review the private treatment records in the claims file.  The examiner should also consider the Veteran's September 2010 statement that he has experienced low back pain for 51 years (i.e., since service).  

As noted above, the Veteran has argued that his cervical spine disorder was caused or aggravated by the lumbar spine disorder.  As such, the examiner should also offer an opinion as to whether the Veteran's cervical spine disorder is caused or aggravated by the lumbar spine disorder.  

Additionally, the Veteran should be provided with proper Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the secondary aspect of his claim of entitlement to service connection for a cervical spine disorder.   

The evidence of record  also indicates that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  Specifically, in an October 2010 submission in support of his claim, the Veteran provided what appears to be the last page of a SSA award decision dated in June 1991.  Based on current information, the possibility that his award was based, at least in part, on his cervical and/or lumbar spine disorders cannot be ruled out.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Finally, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his lumbar and cervical spine disorders since service.  In this regard, the Board notes that the Veteran has reported treatment by various private providers; however, all identified records with the exception of those from Dr. Pickrell and Mr. Dunlap (identified in a May 2012 statement), have been requested or obtained, or are unavailable.  Additionally, VA treatment records dated through March 2011 are of record.  Therefore, the agency of original jurisdiction should obtain all identified records identified by the Veteran on remand, to include those from the Mount Vernon, Missouri, and Fayetteville, Arkansas, VA facilities dated from March 2011 to the present, for consideration in the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for a cervical spine disorder as secondary to a lumbar spine disorder.  

2.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his lumbar and cervical spine disorders since service, to include Dr. Pickrell and Mr. Dunlap.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the Mount Vernon, Missouri, and Fayetteville, Arkansas, VA facilities dated from March 2011 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file. All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e). 

4.  Return the file to the March 2011 VA examiner for an addendum opinion regarding the nature and etiology of the Veteran's lumbar spine and cervical spine disorders.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder (including private treatment records) and the Remand have been reviewed.  If the March 2011 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner should address the following inquiries:

(i)  Identify all current diagnoses of the lumbar and cervical spines. 

(ii)  Was there was an additional disability due to disease or injury superimposed upon spina bifida occulta during service?  If so, please identify the additional disability.

(iii)  Is it at least as likely as not that the Veteran's currently diagnosed lumbar spine disorder(s) is related to his military service, to include his in-service treatment for back complaints?

(iv)  Is it at least as likely as not that the Veteran's currently diagnosed cervical spine disorder(s) is related to his military service, to include his in-service treatment for back complaints?

(v) Is it at least as likely as not that the Veteran's current cervical spine disorder(s) is caused or aggravated by his lumbar spine disorder?  Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.   

In providing the requested direct service connection opinion regarding the lumbar spine, the examiner must consider and discuss the Veteran's June 2012 statement in which he addressed his intervening work history and explained that it did not involve strenuous activity.  

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusion(s). 

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If a claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

